Citation Nr: 1401413	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 through July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hepatitis C, effective June 1, 2004, and assigned a 20 percent initial disability rating.  From that decision, the Veteran has perfected a timely appeal in which she challenges the assigned initial disability rating.

The Veteran testified during a June 2013 Board hearing that was held before the undersigned Veterans Law Judge in June 2013.  A transcript of this testimony is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression secondary to hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran was initially diagnosed with hepatitis C in July 2003.  The Veteran was most recently provided a VA examination of her hepatitis C in July 2007, at which time, symptoms of abdominal pain, fatigue, malaise, nausea, vomiting, anorexia, and an enlarged liver were noted by the examiner.  At that time, the examiner opined that the Veteran was experiencing restrictions in some of her daily activities and occupational functioning.

In her May 2009 substantive appeal, the Veteran reported that her symptoms had worsened.  During her June 2013 Board hearing, she testified that she continued to experience fatigue, nausea, and difficulty concentrating, but also reported that she had lost 14 pounds in the past year, was required to lie down twice per day for rest, and had missed six days of work over the preceding 12 month period due to joint and muscle pain which she believed was associated with her hepatitis C.

Overall, the evidence appears to suggest that the Veteran's hepatitis C symptoms have worsened since her July 2007 VA examination.  In view of the same, and as more than six years have passed since the most recent VA examination, the Veteran should be arranged to undergo a new VA examination to determine all current manifestations and the current severity of her hepatitis C.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her hepatitis C since June 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to an initial disability rating in excess of 20 percent for hepatitis C.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of her hepatitis C.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for her hepatitis C since June 2013.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the symptoms and severity of the Veteran's hepatitis C.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies should be performed.  The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, weight loss, hepatomegaly, incapacitating episodes marked by physician-prescribed bed rest (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and the duration of any such incapacitating episodes.  The examiner should also comment upon the extent of any functional loss in the Veteran's activities of daily living and occupation.

A report of all findings and opinions from the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the claim for a disability rating in excess of 20 percent for hepatitis C should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

